1615 Poydras St. ▪ New Orleans, LA70112 Financial Contact: Media Contact: David P. Joint William L. Collier (504) 582-4203 (504) 582-1750 McMoRan Exploration Co. Reports Fourth-Quarter/Twelve-Month 2008 Results HIGHLIGHTS § Continued active development of the Flatrock field on OCS 310 at South Marsh Island Block 212.Since announcing the initial discovery well in July 2007, McMoRan drilled five additional successful wells in 2008: o Logged significant pay in a total of six wells, with additional wells being planned. o Established production on four wells during 2008, with two additional wells to commence in 2009. o Independent reservoir engineers’ estimates of proved reserves at Flatrock of over 350 Billion cubic feet of natural gas equivalents gross (66 Bcfe net to McMoRan). o McMoRan believes there is additional reserve potential in the Flatrock field from the No. 6 well currently being drilled and from anticipated future drilling. § Confirmed the potential for the significant accumulation of hydrocarbons below 30,000 feet on the Shelf of the Gulf of Mexico through the deepening of the South Timbalier Block 168 ultra-deep No. 1 well.Testing of the No. 1 well is being planned and additional drilling activities of ultra-deep prospects on the Shelf of the Gulf of Mexico are anticipated. § In-progress deep exploration drilling currently includes: o Tom Sauk on LA State Lease 340 o Gladstone East on LA State Lease 340 (located 5 miles east of Flatrock) o Ammazzo § Fourth-quarter 2008 production averaged 162 Million cubic feet of natural gas equivalents (MMcfe/d) net to McMoRan.Production continues to be impacted by shut-ins associated with the September 2008 hurricanes.An estimated 60 MMcfe/d is currently restricted by the availability of third party pipelines.Full-year 2008 average daily production averaged 245 MMcfe/d net to McMoRan, compared with 152 MMcfe/d in 2007. § Average daily production for 2009 expected to approximate 220-230 MMcfe/d net to McMoRan, including 190-200 MMcfe/d in first quarter of 2009.Potential to increase production with further success at Flatrock and other exploration prospects. § Operating cash flows totaled $623.4 million for the twelve-months of 2008.Cash flows used in operations totaled $12.8 million, after $24.4 million in working capital uses, for fourth-quarter 2008. § Capital expenditures for 2008 totaled $236 million and 2009 expenditures are currently estimated to approximate $230 million.Capital spending will continue to be driven by opportunities and will be managed based on available cash and cash flows, including potential participation by partners in projects. § Total debt totaled $375 million at December 31, 2008, including $75 million in convertible senior notes.McMoRan reduced debt by $426 million during 2008, including $141 million in conversions of convertible senior notes.Cash at December 31, 2008 totaled $93.5 million with no borrowings under McMoRan’s $400 million bank credit facility. § Replaced approximately 80% of production during 2008.Year-end 2008 proved reserves of oil and gas totaled 345 Bcfe based on independent reservoir engineers’ estimates. § Fourth-quarter 2008 results include $291.8 million, $4.14 per share, in impairment charges to reduce net carrying values for certain fields to fair value.This charge has no effect on cash flows. 1 SUMMARY FINANCIAL TABLE* Fourth Quarter Twelve Months 2008 2007 2008 2007 (In thousands, except per share amounts) Revenues $ 116,253 $ 250,870 $ 1,072,482 $ 481,167 Operating income (loss) (293,914 ) 40,410 (149,776 ) 3,509 Income (loss) from continuing operations (303,962 ) 8,510 (205,796 ) (63,561 ) Income (loss) from discontinued operations (2,536 ) 3,777 (5,496 ) 3,827 Net income (loss) applicable to common stock(a) (309,180 ) 9,667 (233,578 ) (63,906 ) Diluted net income (loss) per share: Continuing operations $ (4.35 ) $ 0.14 $ (3.70 ) $ (1.97 ) Discontinued operations (0.04 ) 0.06 (0.09 ) 0.11 Applicable to common stock $ (4.39 ) $ 0.20 $ (3.79 ) $ (1.86 ) Diluted average shares outstanding 70,471 60,200 (b) 61,581 34,283 a. After preferred dividends. b. Reflects issuance of 16.9 million shares on November 7, 2007 and assumed conversion of McMoRan’s 6¾% Mandatory Convertible Preferred Stock. See Note g on page II. * If any in-progress well or unproved property is determined to be non-productive or no longer meets the capitalization requirements under applicable accounting rules prior to the filing of McMoRan’s 2008 Form 10-K, the related costs incurred through December 31, 2008 would be charged to expense in McMoRan’s 2008 financial statements.McMoRan’s investment in its four in-progress or unproved wells totaled $49.3 million at December 31, 2008. NEW ORLEANS, LA, January 21, 2009 – McMoRan Exploration Co. (NYSE: MMR) today reported a net loss applicable to common stock of $309.2 million, $4.39 per share, for the fourth quarter of 2008 compared with net income applicable to common stock of $9.7 million, $0.20 per share, for the fourth quarter of 2007.For the twelve months ended December 31, 2008, McMoRan reported a net loss of $233.6 million, $3.79 per share, compared with a net loss of $63.9 million, $1.86 per share, in the 2007 period.McMoRan’s twelve-month 2007 financial and operating results include the results from the acquired Newfield properties beginning on the August 6, 2007 acquisition closing date. Fourth-quarter 2008 results from continuing operations totaled a loss of $304.0 million, including $291.8 million, $4.14 per share, in impairment losses for certain fields to reduce their net carrying value to fair value as more fully described below, an unrealized gain of $43.2 million, $0.61 per share, for mark-to-market accounting adjustments associated with open oil and gas derivative contracts, $16.8 million, $0.24 per share, of additional charges associated with damage to certain properties from Hurricane Ike and a $9.5 million, $0.13 per share, charge to exploration expense for the Northeast Belle Isle exploration well that was determined to be non commercial in the fourth quarter of 2008.During the fourth quarter of 2007, McMoRan's net income from continuing operations totaled $8.5 million, including a net loss of $15.9 million for non-cash mark-to-market accounting adjustments associated with McMoRan’s oil and gas derivative contracts, $6.8 million in exploration expenses, and $2.0 million of start-up costs associated with Main Pass Energy Hub™ (MPEH™). Fourth-quarter 2008 results included impairment charges and other reductions to the carrying value of our oil and gas property, plant and equipment totaling $291.8 million, $4.14 per share.The charges include $246.9 million in impairments associated with properties with proved reserves and $44.9 million related to a reduction in carrying values on wells that have not been fully evaluated.Accounting rules require impairment assessments to be performed on a field by field basis whenever events or circumstances indicate that proved oil and gas property carrying amounts may not be recoverable from the related estimated future undiscounted cash flows.In performing its 2 proved property impairment assessment, McMoRan used applicable forward prices for oil and natural gas and independent reserve engineers' estimates for reserves as of December 31, 2008.These amounts are reflected in depreciation, depletion and amortization and had no effect on cash flows. Results for the twelve months of 2008 from continuing operations totaled a loss of $205.8 million, including $310.7 million, $5.05 per share, in impairment charges, $169.4 million, $2.75 per share, of charges associated with damage to certain properties from Hurricane Ike, and a gain of $40.6 million, $0.66 per share, for unrealized mark-to-market charges on McMoRan’s open oil and gas derivative contracts.McMoRan expects to realize a substantial recovery under its insurance programs of hurricane related costs, expected to be incurred over several years.Anticipated insurance recoveries have not been recognized in operating results.Results for the twelve months of 2007 from continuing operations totaled a net loss of $63.9 million, including $59.0 million of exploration expense and $9.8 million of start-up costs associated with MPEH™. James R. Moffett and Richard C. Adkerson, Co-Chairmen of McMoRan, said, “We are pleased with the continued positive drilling and production results at the important Flatrock field and are positive about future opportunities in this high potential area.We also continue to focus on pursuing opportunities on our expanded asset base established through our major Gulf of Mexico acquisition in 2007, including the South Timbalier Block 168 ultra-deep trend.We will be responsive to the effects of the currently lower oil and gas prices by prudently managing our capital spending as we continue to seek to build asset values through our focused drilling program.” FLATROCK FIELD UPDATE Following the Flatrock discovery in OCS 310 on South Marsh Island Block 212 in July 2007, McMoRan has drilled five additional successful wells in the field.Below is a status report on activities in the area: Flatrock Wells Total Pay Intervals Net Feet of Pay(1) Status No. 1 (#228) Discovery Well 8 260 Producing from Operc section No. 2 (#229) Delineation Well 8 289 Producing from Primary Rob-L sand No. 3 (#230) Delineation Well 8 256 Producing from Operc section No. 4 (#231) Development Well 2 116 Producing from Primary Rob-L sand No. 5 (#232) Development Well 8 155 Completing in Operc section: First production expected in 1Q09 No. 6 (#233) Delineation Well 2 40 Drilling: Targeting deeper Operc and possibly penetrate the upper Gyro section sands No. 7 (#234) Delineation Well(2) n/a n/a To Spud in 2Q09:Location pending full evaluation of the #233 well currently drilling (1) Confirmed with wireline logs. (2) Located 4,000 feet southwest of the No. 6 well Four wells are currently producing at a gross rate of approximately 200 MMcfe/d (37.5 MMcfe/d net to McMoRan).Per well rates vary depending on the porosity, permeability, pressures and hydrocarbon column of the reservoir being produced.To date, the primary Rob-L reservoir has achieved the highest gross production rate in the field of over 100 MMcfe/d.The No. 4 well, which tested at a gross production rate of 124 MMcfe/d (23 MMcfe/d net to McMoRan) in October 2008, is 3 currently producing at a gross rate 60 MMcfe/d with a targeted gross rate of approximately 90 MMcfe/d. The No. 5 development well logged 155 net feet of pay in the Rob-L and Operc sections, including an additional 30 net feet of deeper pay since our November 19, 2008 update.The well is being completed in the Operc section with first production expected in the first quarter of 2009.The Flatrock No. 6 delineation well on South Marsh Island Block 217 commenced on October 28, 2008 and is currently drilling below 16,000 feet towards a total depth of 19,700 feet to evaluate the Operc and possibly to penetrate the upper Gyro sand sections.In January 2008, wireline logs logged 40 net feet of pay in the Rob-L sand section of the No. 6 well. McMoRan controls approximately 150,000 gross acres in the Tiger Shoal/Mound Point area (OCS 310/Louisiana State Lease 340) and has multiple additional exploration opportunities with significant potential on this large acreage position.McMoRan has a 25.0 percent working interest and an 18.8 percent net revenue interest in Flatrock.Plains Exploration & Production Company (NYSE: PXP) holds a 30.0 percent working interest. EXPLORATION ACTIVITIES McMoRan’s exploration strategy has focused (1) on the “deep gas play,” drilling to depths of 15,000 to 25,000 feet in the shallow waters of the Gulf of Mexico and Gulf Coast area to target large structures in the Deep Miocene and (2) on the “ultra-deep gas play” below 25,000 feet.McMoRan has three deep gas prospects being drilled currently and is engaged in designing engineering plans for the anticipated completion and production test of the South Timbalier Block 168 ultra-deep well, which is not yet fully evaluated. The Tom Sauk deep gas exploratory prospect on Louisiana State Lease 340 commenced drilling on August 14, 2008 and is drilling below 17,700 feet towards a proposed total depth of 19,000 feet.McMoRan is in the process of logging the well.Tom Sauk, which is located in less than 10 feet of water, is a deep gas prospect which lies below the significant historical shallow production at Mound
